Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts are Kwak (US 20200295339) and EP 3451415 as cited on the record.  Kwak is relied on to disclose a current collecting member having an adapting piece and a connecting component (see “150… First current collector member… 152… second section… 153… Third section… ”, [0022], Fig. 3E) as shown below:

    PNG
    media_image1.png
    554
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    602
    758
    media_image2.png
    Greyscale

Kwak also discloses a guiding section shown above, but does not disclose that the connecting component is configured to have a rigidity less than that of the guiding section, so that deformation of the guiding section toward the main body can be reduced when a portion of the connecting component connected with the tab 1s bent with respect to the length direction.  While Kwak discloses the thickness of a connecting component which is smaller than the thickness of the guiding portion, it does not obviously translated to having smaller/less rigidity.
Similarly, EP’415 also discloses a current collecting member having an adapting piece and a connecting component (Fig. 3, [0039-0076]).  However, EP’415 while discloses the guiding section that is unbent and a connecting component that is bent does not show the rigidity of the component as rigidity is a property of the component such as composition.
For the reasons above, the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole having the limitation above and Claims 1-14 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723